*090401* ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Certificate of Correction (PURSUANT TO NRS CHAPTERS 78, 78A, 80, 81, 82, 84, 86, 87, 87A, 88, 88A, 89 AND 92A) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Correction (Pursuant to NRS Chapters 78, 78A, 80, 81, 82, 84, 86, 87, 87A, 88, 88A, 89 and 92A) 1. The name of the entity for which correction is being made: nFinanSe Inc. 2.Description of the original document for which correction is being made: Certificate of Amendment to Certificate of Designation of Series E Convertible Preferred Stock, document number 20110435641-17. 3.Filing date of the original document for which correction is being made:June 13, 2011 4.Description of the inaccuracy or defect: The effective date of the filing was omitted from the Certificate of Amendment to the Certificate of Designation of Series E Convertible Preferred Stock, filed with the Nevada Secretary of State on June 13, 2011. 5.Correction of the inaccuracy or defect: The Certificate of Amendment to the Certificate of Designation of Series E Convertible Preferred Stock shall be effective on July 7, 2011. 6. Signature: X /s/ Raymond P. Springer CFO July 7, 2011 Authorized Signature Title *
